Order entered January 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01656-CR

                         SHENEQUA LICOLE BARBER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-59385-U

                                           ORDER
        On November 26, 2013, this Court ordered appellant to file his brief by January 6, 2014.

We further warned that if the brief was not filed by that date, we would order that J. Daniel

Oliphant be removed as appellant’s attorney and we would order the trial court to appoint new

counsel to represent appellant. To date, we have not received appellant’s brief nor has Mr.

Oliphant communicated with the Court regarding the appeal.

        Accordingly, this Court ORDERS J. Daniel Oliphant removed as appellant’s appointed

attorney of record.

        We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit the order appointing counsel to this Court within FIFTEEN DAYS of the date of

this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; J. Daniel Oliphant;

and the Dallas County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated within fifteen days of the date of this order or when the order appointing new

counsel is received.

                                                    /s/     LANA MYERS
                                                            JUSTICE